      Case 7:20-cv-00041 Document 115 Filed on 07/07/20 in TXSD Page 1 of 1
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                      ENTERED
                                                                                                      July 07, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                   David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
VS.                                                     § CIVIL ACTION NO. 7:20-CV-00041
                                                        §
0.499 ACRES OF LAND, MORE OR                            §
LESS, et al,                                            §
                                                        §
          Defendants.                                   §

      ORDER GRANTING PLAINTIFF’S SECOND MOTION TO CORRECT
              SCHEDULE G DUE TO SCRIVENER’S ERROR

        Now before the Court is Plaintiff United States of America’s Second Motion to Correct

Schedule G due to Scrivener’s Error (Dkt. No. 110). No Defendant responded to this Motion

within the time period prescribed by Local Rules 7.3 and 7.4. See Local Rules 7.3–7.4.

Therefore, the Court considers the Motion unopposed by those defendants who have been

served.1 See id. Accordingly, it is hereby ORDERED that this Motion is GRANTED. It is

further ORDERED that Defendant San Juanita Gomez’s name, as identified on Amended

Schedule G (Dkt. No. 102, Ex. 1) is corrected to: Juanita T. Gomez aka San Juanita Gomez. See

Dkt. No. 110, Ex. 1.

        SO ORDERED this 7th day of July, 2020, at McAllen, Texas.


                                                        ___________________________________
                                                        Randy Crane
                                                        United States District Judge




1
  The Court notes that one defendant, Danny Olivarez, Jr., remains unserved. See Dkt. No. 111 (Plaintiff’s Motion
for Substituted Service regarding Defendant Danny Olivarez, Jr.). Should Defendant Danny Olivarez, Jr., raise an
objection to the Court’s granting of Plaintiff’s Motion, the Court will address the objection when raised.
1/1
